NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                    ______

                                       No. 10-2740
                                         ______

                                  MANINDER SINGH,
                                              Petitioner
                                        v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                  Respondent
                                ______

                       On Petition for Review of a Final Order
                         of the Board of Immigration Appeals
                    Immigration Judge: Honorable Andrew R. Arthur
                                 (No. A095-584-628)
                                        ______

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    June 24, 2011

          Before: BARRY, AMBRO, and VAN ANTWERPEN, Circuit Judges

                                  (Filed: June 24, 2011)
                                          ______

                               OPINION OF THE COURT
                                       ______

VAN ANTWERPEN, Circuit Judge.

       This is a petition by Maninder Singh (“Singh”) for review of an order of the Board

of Immigration Appeals (“BIA”) denying him asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). Singh, who is a Sikh, seeks

relief based on this affiliation. Because substantial evidence shows that country
conditions in India are now more hospitable to Sikhs, Singh lacks a well-founded fear of

future persecution in India. Accordingly, we will deny the petition.

                                             I.

       Petitioner Singh is a native and citizen of India. On February 24, 2002, he entered

the United States through Buffalo, New York without admission or parole. He filed an

asylum application on June 28, 2002. Subsequently, on October 26, 2006, the

Department of Homeland Security filed a Notice to Appear (“NTA”). The NTA charged

Singh with removability pursuant to 8 U.S.C. § 1182(a)(6)(A)(I) as an alien in the United

States without authorization. On April 9, 2008, at a calendar hearing, Singh admitted the

factual allegations in the NTA and conceded removability. On July 10, 2009, Singh

requested relief from removal by seeking asylum, withholding of removal, and CAT

protection.

       A merits hearing was held in immigration court on January 21, 2010. Singh

testified that he suffered persecution in India because of his Sikh religion and his

membership in the All Indian Sikh Student Federation (“AISSF”). Singh testified that on

June 4, 1999, he attended a rally with his father, a member of another Sikh political

group, Shiromani Akali Dal Amritsar. After the rally, Singh testified that police arrested

him, beat him with sticks, took him to the police station, and forced him to run barefoot

in the sun until he became unconscious. Additionally, Singh testified that on March 15,

2001, he attended a political meeting and assisted transporting others. After the meeting,

police arrested him, beat him, and interrogated him as to his father‟s whereabouts. Singh

claimed he received hospital treatment after this detention. Following this incident, in

                                              2
early 2002, Singh fled to the United States to avoid further persecution due to his Sikh

affiliation. Singh maintains the police in India continue to search for him.

       In response to Singh‟s testimony, the Government submitted background

information regarding current political conditions in India, including an April 2008

Department of State Issue Paper (“Issue Paper”) and Department of State Responses

(“Responses”) concerning current country conditions relating to Sikhs. The Issue Paper

notes that current conditions in India have become more hospitable to Sikhs, adding that

the current prime minister and other high-ranking officials are Sikh. The Responses state

that persecutions of Sikhs participating in AISSF and Shiromani Akali Dal Amritsar, are

“no longer a problem.” Appx. at 262. The Responses additionally classify the Akali Dal

as a “moderate regional political party rather than a radical Sikh movement.” Id. Finally,

the Responses conclude “[i]t is safe to assume that Sikhs claiming political asylum are

not legitimate, but are rather attempting to use the asylum process to establish residency

in the United States.” Id. at 263.

       On January 25, 2010, the IJ denied Singh‟s requests for relief and ordered him

removed. The IJ found Singh not credible because Singh‟s testimony was vague and

inconsistent with record information relating to country conditions. The IJ also cited a

lack of corroborative evidence in the record, especially the lack of newspaper accounts

related to the rallies Singh allegedly attended. The IJ also found that even assuming

Singh was credible and had been persecuted in the past, Singh lacked a well-founded fear

of future persecution due to changed country conditions in India. Finally, the IJ denied

Singh‟s withholding of removal and CAT claims.

                                             3
       Singh appealed. The BIA dismissed the appeal on May 28, 2010. The BIA agreed

with the IJ‟s determination that Singh was not credible because his testimony was

inconsistent with background information and lacked corroboration. Finally, the BIA

noted that even if Singh could demonstrate past persecution, the Government had

rebutted any presumption of future persecution with background evidence showing

changed country conditions in India. Singh now petitions for review of the BIA‟s

decision.

                                            II.

       We have jurisdiction over this final order of removal pursuant to 8 U.S.C. §

1252(a). “Where, as here, the BIA adopts and affirms the decision of the IJ, as well as

provides its own reasoning for its decision, the Court reviews both the decisions of the IJ

and the BIA.” Hashmi v. Att’y Gen. of the United States, 531 F.3d 256, 259 (3d Cir.

2008). “We review the Agency‟s findings of fact – such as the IJ‟s credibility

determinations, his findings on the CAT claim, and his findings regarding

changed country conditions – under 8 U.S.C. § 1252(b)(4)(B), which provides that

„administrative findings of fact are conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.‟” Berishaj v. Ashcroft, 378 F.3d 314, 322 (3d

Cir. 2004). We have read 8 U.S.C. § 1252(b)(4)(B) to require “substantial evidence”

review. Dia v. Ashcroft, 353 F.3d 228, 247 (3d Cir. 2003) (en banc). Therefore,

exercising “substantial evidence” review, we must uphold administrative findings if they

are “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

                                             4
                                             III.

       The Attorney General has discretionary authority to grant asylum to a removable

alien, but may exercise that discretion only if the alien is a “refugee.” 8 U.S.C. §

1158(b). A refugee is a “person unable or unwilling to return to the country of that

person‟s nationality or habitual residence because of past persecution or because of a

well-founded fear of future persecution on account of . . . race, religion, nationality,

membership in a particular social group, or political opinion.” Sheriff v. Att’y Gen. of the

United States, 587 F.3d 584, 589 (3d Cir. 2009) (internal quotation marks omitted). The

applicant bears the initial burden of proving refugee status. Shardar v. Att’y Gen. of the

United States, 503 F.3d 308, 312 (3d Cir. 2007). “An applicant who offers credible

testimony regarding past persecution is presumed to have a well-founded fear of future

persecution.” Ghebrehiwot v. Att’y Gen. of the United States, 467 F.3d 344, 351 (3d Cir.

2006) (citing Berishaj, 378 F.3d at 323). A well-founded fear of future persecution has

two prongs: (1) a subjectively genuine fear of persecution and (2) an objectively

reasonable possibility of persecution. INS v. Cardoza-Fonseca, 480 U.S. 421, 430-31

(1987). “The subjective prong requires a showing that the fear is genuine.”

Ghebrehiwot, 467 F.3d at 351. “To satisfy the objective prong, a petitioner must show he

or she would be individually singled out for persecution or demonstrate that „there is a

pattern or practice in his or her country . . . of persecution of a group of persons similarly

situated to the applicant on account of race, religion, nationality, membership in a

particular social group, or political opinion.‟” Sukwanputra v. Gonzales, 434 F.3d 627,

637 (3d Cir. 2006) (quoting 8 C.F.R. § 208.13(b)(2)(iii)(A)). To reach the level of a

                                              5
“pattern or practice,” we have required that “the persecution of the group must be

systematic, pervasive, or organized.” Id. Additionally, “the acts must be committed by

the government or forces the government is either unable or unwilling to control.” Id.

       An applicant‟s credible testimony alone is sufficient to establish past persecution.

8 C.F.R. § 1208.13(a). Once the applicant establishes past persecution, he “shall be

presumed to have a well-founded fear of persecution on the basis of the original claim.”

Sheriff, 587 F.3d at 589. However, the Government can rebut the presumption of future

persecution by establishing – by a preponderance of the evidence – that conditions in the

alien‟s country have changed so as to make his fear no longer reasonable. See 8 C.F.R. §

1208.13(b)(1)(i)(A); Mulanga v. Ashcroft, 349 F.3d 123, 132 (3d Cir. 2003). “„The

burden of proof in a changed-country-conditions rebuttal is on the government.‟” Sheriff,
587 F.3d at 590 (quoting Berishaj, 378 F.3d at 327)).

       Here, we assume Singh‟s testimony relating to his past persecution was credible.1

Nevertheless, we will deny Singh‟s asylum petition because there is substantial evidence

to support the conclusion that he lacks a well-founded fear of future persecution due to

changed country conditions in India.

       Singh‟s testimony regarding past persecution gave rise to a rebuttable presumption

of a well-founded fear of future persecution. See Mulanga, 349 F.3d at 132. The

1
       The IJ and the BIA determined that Singh was not credible. Appx. at 4, 115. We
need not review the credibility determination because even if Singh was credible, we
would still deny his petition. Substantial evidence supports the IJ‟s and BIA‟s decisions
that Singh lacks a well-founded fear of future persecution in India. See Kayembe v.
Ashcroft, 334 F.3d 231, 235 (3d Cir. 2003) (“If the BIA‟s decision can be found to be
supported by substantial evidence, even if [Petitioner‟s] testimony is credible, then the
absence of a finding on credibility is not significant to the disposition of the case.”).
                                             6
Government successfully rebutted this presumption by showing, by a preponderance of

the evidence, that Singh‟s fear of future persecution was unfounded due to changed

country conditions. See id. Consistent with the IJ and BIA determinations, the

Government submitted evidence of changed country conditions, thereby undermining

Singh‟s contention that he would face future persecution upon return to India.

       Substantial record evidence supports the conclusions of the IJ and BIA. The

Government submitted two State Department reports, the Issue Paper and Responses.

We have previously held that “State Department reports may constitute „substantial

evidence‟ for the purposes of reviewing immigration decisions.” Ambartsoumian v.

Ashcroft, 388 F.3d 85, 89 (3d Cir. 2004) (quoting Kayembe v. Ashcroft, 334 F.3d 231,

235 (3d Cir. 2003)). Here, the Issue Paper specifically addressed the status of Sikhs

within India. As discussed by the IJ and BIA, the Issue Paper notes that the Prime

Minister of India is a Sikh and that the political party that targeted Singh is no longer in

power. Additionally, the State Department Responses conclude that, regarding Sikhs in

India, “[c]onditions have improved so dramatically that there have been no legitimate

grounds for such asylum claims since the early to mid-1990s” and that “[i]t is safe to

assume that Sikhs claiming political asylum are not legitimate, but are rather attempting

to use the asylum process to establish residency in the United States . . . .” Appx. at 263.

After considering the reports submitted by the Government, we think there is substantial

evidence to support the conclusions of the IJ and BIA that Singh lacks a well-founded

fear of future persecution. Accordingly, we will deny Singh‟s asylum claim.



                                              7
       Having determined Singh did not meet the threshold for asylum, we necessarily

deny Singh‟s claim for withholding of removal, a type of relief with a higher standard

than asylum. See Ghebrehiwot, 467 F.3d at 351 (“Because [the standard for withholding

of removal] is higher than that governing eligibility for asylum, an alien who fails to

qualify for asylum is necessarily ineligible for withholding of removal.”).

       Finally, we will also deny Singh‟s claim for CAT protection. As defined in 8

C.F.R. § 1208.18(a), “torture” must occur “by or at the instigation of or with the consent

or acquiescence of a public official or other person acting in an official capacity.” But as

the IJ noted, Indian law prohibits torture, the Indian Central Bureau of Investigation is

pursuing charges against police officials who previously tortured and killed Sikhs, and

Sikhs no longer suffer persecution per se. Appx. at 119-21. Therefore, because the

evidentiary record as a whole does not “compel” the conclusion that Singh is more likely

than not to be tortured if removed to India, Elias-Zacarias, 502 U.S. at 481 n.1; Sevoian

v. Ashcroft, 290 F.3d 166, 174-75 (3d Cir. 2002), we will uphold the BIA‟s decision and

deny Singh‟s CAT claim, see Kibinda v. Att’y Gen. of the United States, 477 F.3d 113,

123 (3d Cir. 2007).

                                            IV.

       For these reasons, we will deny Singh‟s petition for review.




                                             8